

HARBORVIEW CAPITAL MANAGEMENT, LLC
850 Third Avenue, Suite 1801
New York, NY  10022
Tel: (646) 218-1400


April 15, 2010


Geoffrey Talbot
Chief Executive Officer
Statmon Technologies Corp.
3000 Lakeside Drive, Suite 300S
Bannockburn, Illinois 60015


 
RE:
Financial Advisor and Consulting Agreement for

Statmon Technologies Corp.


Dear Mr. Talbot:


This letter confirms our understanding that Harborview Capital Management, LLC
(“HCM”) has been engaged to act as a non-exclusive financial advisor and
consultant in connection with strategic planning and a capital raise (“Private
Placement”) to meet current and ongoing capital needs of Statmon Technologies
Corp. (“the Company”).  HCM in this capacity will work with management and
review and advise the Company on strategic issues as reasonably requested by the
Company and help identify funding opportunities for a period of twelve months
(the “Term”) from the date of this Agreement. Upon the Company’s acceptance,
this letter agreement (“Agreement”) will confirm the terms of the engagement
agreed to between HCM and the Company on the terms set forth herein.  The terms
of HCM’s engagement are as follows:


1.            Relationship of Parties.  Nothing contained in this Agreement
shall be construed to place HCM and the Company in the relationship of partners
or joint ventures.  Neither HCM nor the Company shall represent itself as the
representative or legal representative of the other for any purpose whatsoever
nor shall either have the power to obligate or bind the other in any manner
whatsoever.  The Company’s engagement of HCM is not intended to confer rights
upon any person not a party hereto (including shareholders, directors, officers,
employees or creditors of the Company) as against HCM or its affiliates, or
their respective directors, officers, employees or representatives, successors
or assigns.  HCM, in performing its services hereunder, shall at all times be an
independent contractor.  No promises or representations have been made, except
as expressly set forth in this Agreement, and the parties have not relied on any
promises or representations except as expressly set forth in this
Agreement.  Nothing contained herein should be construed as creating any
fiduciary duties between the parties, or between HCM and the Company.
 
2.           Terms of the Transaction(s).  It is the sole discretion of the
Company to accept or reject the terms of any proposed transaction.

 
 

--------------------------------------------------------------------------------

 

3.           Compensation.  As compensation for services rendered and to be
rendered hereunder by HCM, the Company agrees to pay HCM as follows:
 
(a)           One million and eight hundred thousand (1,800,000)restricted
shares of common stock of the Company; and
 
(b)           The Company will reimburse HCM in a timely manner for all
out-of-pocket expenses relating to activities under this Agreement, including
without limitation, travel and other related expenses as well as the legal fees
incurred by HCM and its members, provided that HCM obtains the Company’s prior
written consent for such proposed expenditures.  Such reimbursements shall be
made promptly upon submission by HCM.
 
4.           .Private Placement Fee.  To the extent permitted by law, as
compensation for its services in connection with a Private Placement, the
Company shall pay to HCM or its designee a cash placement fee equal to ten
percent (10%) of the aggregate purchase price paid by each purchaser of
securities placed in the Private Placement (the “Placement Agent’s Fee”) that
occurs through HCM’s services under this Agreement at each closing (“Placement
Closing”).  The Placement Agent’s Fee will be deducted from the gross proceeds
of the securities sold at each Placement Closing.  The Company will deduct from
the Placement Agent’s Fee any amounts it owes to any other party (the
“Additional Placement Agents”) in the way of commissions or similar fees in
connection with the Private Placement.
 
Warrants. In addition to the Placement Agent’s Fee, upon the closing of the sale
of securities in connection with the offering, the Company shall issue to HCM or
its designee warrants to purchase a number of shares of the Company’s common
stock equal to ten percent (10%) of the gross proceeds of the sale of securities
(the “PA Warrants”).  The PA Warrants shall be exercisable at 100% of the
offering price of the securities sold.  The PA Warrants shall expire five (5)
years from the date of issuance.  The PA Warrants shall be in the same form,
including, without limitation, the same registration rights and anti-dilution
provisions, as the securities sold in the offering; provided, however, the PA
Warrants shall include a “net issuance” cashless exercise feature.  The Company
shall reduce the number of PA Warrants to be issued to HCM by the number of
warrants that the Company owes and issues to the Additional Placement Agents.
 
Fee Tail.  HCM or its designee shall be entitled to a Placement Agent’s Fee,
calculated in the manner provided in this Paragraph 4, with respect to any
securities purchased in any subsequent offering (“Subsequent Offering”) by
investors whom HCM or its designee had introduced to the Company during the Term
if such Subsequent Offering is consummated at any time within (i) the 12-month
period following the consummation of the offering and (ii) if no offering shall
have been consummated during the Term, the 12-month period following the
expiration or termination of this Agreement.  All investors introduced by HCM or
its designee during the Term shall be set forth on Schedule A annexed hereto and
made a part hereof.  Subsequent to the date of this Agreement and immediately
upon the introduction of an Investor to the Company, HCM shall amend Schedule A
to include each additional Investor and deliver such amended Schedule A to the
Company within ten (10) days of such introduction.

 
 

--------------------------------------------------------------------------------

 

5.           Compliance With Applicable Law.  In the execution of this
Agreement, both the Company and HCM each agrees to comply in all material
respects with applicable provisions of the Securities Act of 1933 (“Act”) and
any regulations thereunder and any applicable state laws and requirements.
 
The Company acknowledges and agrees that HCM has been retained solely to provide
the advice or services set forth in this Agreement. HCM is not licensed as a
broker-dealer or investment advisor under applicable federal or state securities
laws, and both HCM and the Company acknowledges and agree that the advisory
services to be performed hereunder shall not include any activity for which HCM
would be required to be licensed as a broker-dealer or investment advisor.  To
the extent that HCM’s activities do require such licenses, the Company shall not
be obligated to pay any amounts or issue any securities to HCM.  The Company
further acknowledges that HCM is not being retained to provide or render any
formal opinion to the Company or its shareholders on the appropriateness or
fairness of any transaction.
 
6.           Indemnification.  The Company agrees to indemnify HCM in accordance
with the indemnification and other provisions attached to this Agreement as
Exhibit A (the “Indemnification Provisions”), which provisions are incorporated
herein by reference and shall survive the termination or expiration of this
Agreement.  Notwithstanding any provision of this engagement letter to the
contrary, the Company agrees that neither HCM  nor its affiliates, and the
respective officers, directors, employees, representatives and each other
person, if any, controlling HCM  or any of its affiliates, shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with the engagement and transaction described
herein except for liability imposed by applicable law in connection with their
actions/omissions as representative for the transaction(s).
 
7.           Termination; Survival of Provisions.  This Agreement may be
terminated by HCM, or the Company at any time upon ninety (90) days prior
written notice to the other party (the “Termination Date”); provided, however,
that: (a) any termination or completion of HCM ’s engagement hereunder shall not
affect the Company’s obligation to indemnify HCM  as provided in the
Indemnification Provisions and (b) any termination by HCM and the Company’s
engagement hereunder shall not affect the Company’s obligation to pay fees as
provided for in Section 3 herein; and (c) any termination by the Company of
HCM’s engagement hereunder shall not affect the Company’s obligation to pay fees
and reimburse the expenses accruing prior to such termination to the extent
provided for herein.  All such fees and reimbursements due shall be paid to HCM
on or before the Termination Date (in the event such fees and reimbursements are
earned or owed as of the Termination Date) or upon the closing of the
Transaction(s) or any applicable portion thereof (in the event such fees are due
pursuant to the terms of Section 3 hereof).  The provisions of Sections 1,3,4,6
and 10 shall survive any termination of this Agreement.
 
8.           Information.  In connection with HCM’s activities hereunder, the
Company will furnish or use its best efforts to cause the Company to furnish HCM
with all materials and information regarding the business and financial
condition of the Company necessary to provide the services described herein (the
“Information”). The Company acknowledges and agrees that HCM shall rely upon
such Information in providing the services and advice required hereunder, and
that such services and advice are nessarily limited by the accuracy and
completeness of the Information provided to HCM.
 

 
 

--------------------------------------------------------------------------------

 

9.           Entire Agreement; Amendments; Headings.  This Agreement, including
the exhibits hereto, constitutes the entire understanding of the parties with
respect to the subject matter hereof and supersedes any prior oral or written
agreements or understandings of the parties.  This Agreement may not be modified
or amended except in writing duly executed by the parties hereto.  The section
headings in this Agreement have been inserted as a matter of convenience of
reference and are not part of this Agreement.
 
10.         Nondisclosure of Confidential Information.  HCM and the Company
mutually agree that they will not disclose any confidential information received
from the other party to others except with the written permission of the other
party or as such disclosure may be required by law.  HCM has been retained under
this Agreement as an independent contractor with duties owed solely to the
Company.  The advice, written or oral, rendered by HCM pursuant to this
Agreement is intended solely for the benefit and use of the Company in
considering the matters to which this Agreement relates, and the Company agrees
that such advice may not be relied upon by any other person, used for any other
purpose, reproduced, disseminated, or referred to at any time, in any manner or
for any purpose, nor shall any public references to HCM be made by the Company,
without the prior written consent of HCM, which consent shall not be
unreasonably withheld.
 
11.         Successors and Assigns.  The benefits of this Agreement shall inure
to the parities hereto, their respective successors and assigns and to the
indemnified parties hereunder and their respective successors and assigns, and
the obligations and liabilities assumed in this Agreement shall be binding upon
the parties hereto and their respective successors and assigns. Notwithstanding
anything contained herein to the contrary, neither HCM nor the Company shall
assign to an unaffiliated third party any of its obligations hereunder.
 
12.         Press Announcements.  The Company agrees that HCM shall, upon a
successful transaction, have the right to place advertisements in financial and
other newspapers and journals at its own expense describing its services to the
Company hereunder, provided that HCM shall submit a copy of any such
advertisement to the Company for its approval, such approval not to be
unreasonably withheld.
 
13.         Counterparts.  For the convenience of the parties, this Agreement
may be executed in any number of counterparts, each of which shall be, and shall
be deemed to be, an original instrument, but all of which taken together shall
constitute one and the same Agreement.  Such counterparts may be delivered by
one party to the other by facsimile or other electronic transmission, and such
counterparts shall be valid for all purposes.
 
If the terms of our engagement as set forth in this letter are satisfactory to
you, please sign and date the enclosed copy of this letter and submit it back to
us.
 
The Company’s signature below shall constitute its agreement to the terms
hereof.

 
 

--------------------------------------------------------------------------------

 



 
Very truly yours,
     
Harborview Capital Management, LLC
     
By:
  
   
Richard Rosenblum
   
Principal
   
ACCEPTED AND AGREED TO: as of the date first written above:
     
Statmon Technologies Corp.
     
By:
     
Geoffrey Talbot
   
Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 


Exhibit A


INDEMNIFICATION PROVISIONS


Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.
 
The Company agrees to indemnify and hold harmless HCM  and each of the other
Indemnified Parties (as hereinafter defined) from and against any and all
losses, claims, damages, obligations, penalties, judgments, awards, liabilities,
costs, expenses and disbursements, and any and all actions, suits, proceedings
and investigations in respect thereof and any and all legal and other costs,
expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing,
pursing or defending any such action, suit, proceeding or investigation (whether
or not in connection with litigation in which any Indemnified Party is a party)
(collectively, “Losses”), directly or indirectly, caused by, relating to, based
upon, arising out of, or in connection with, HCM’s acceptance of or the
performance or non-performance of its obligations under the Agreement between
the Company and HCM  (including without limitation HCM or its designees as the
Company’s observer on the board of directors of the Company) to which these
indemnification provisions are attached and form a part, any breach by the
Company of any representation, warranty, covenant or agreement contained in the
Agreement (or in any instrument, document or agreement relating thereto,
including any agency agreement), or the enforcement by HCM of its rights under
the Agreement or these indemnification provisions, except to the extent that any
such Losses are found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) to have resulted primarily and directly from the
negligence or willful misconduct of the Indemnified Party seeking
indemnification hereunder. The Company also agrees that no Indemnified Party
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement of HCM by the
Company or for any other reason, except to the extent that any such liability is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) to have resulted primarily and directly from such Indemnified
Party’s negligence or willful misconduct.
 
These Indemnification Provisions shall extend to the following persons
(collectively, the “Indemnified Parties”):  HCM, its present and former
affiliated entities, managers, members, officers, employees, legal counsel,
representatives and controlling persons (within the meaning of the federal
securities laws), and the officers, directors, partners, stockholders, members,
managers, employees, legal counsel, representatives and controlling persons of
any of them.  These indemnification provisions shall be in addition to any
liability which the Company may otherwise have to any Indemnified Party.

 
 

--------------------------------------------------------------------------------

 

If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Party to notify the Company shall not relieve the Company from its
obligations hereunder, except insofar as the Company shall have been materially
prejudiced by such delay.  Indemnified Party shall have the right to retain
counsel of its own choice to represent it, and the reasonable fees, expenses and
disbursements of such counsel shall be borne by the Company.  Any such counsel
shall, to the extent consistent with its professional responsibilities,
cooperate with the Company and the Company counsel.  The Indemnified Parties
shall cooperate with the Company in any defense, except such matters in respect
of which the Indemnified Parties counsel shall advise the Indemnified Parties
that such cooperation would impair a defense available to the Indemnified
Parties that is unavailable to the Company.  The Company shall be liable for any
settlement of any claim against any Indemnified Party made with the Company’s
written consent.  The Company shall not, without the prior written consent of
HCM, settle or compromise any claim, or permit a default or consent to the entry
of any judgment in respect thereof, unless such settlement, compromise or
consent: (i) includes, as an unconditional term thereof, the giving by the
claimant to all of the Indemnified Parties of an unconditional release from all
liability in respect of such claim, and (ii) does not contain any factual or
legal admission by or with respect to an Indemnified Party or an adverse
statement with respect to the character, professionalism, expertise or
reputation of any Indemnified Party or any action or inaction of any Indemnified
Party.
 
In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject: (i) in accordance with the relative benefits received by the
Company and its stockholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable
considerations.  No person found liable for a fraudulent misrepresentation shall
be entitled to contribution from any person who is not also found liable for
fraudulent misrepresentation.  The relative benefits received (or anticipated to
be received) by the Company and it stockholders, subsidiaries and affiliates
shall be deemed to be equal to the aggregate consideration payable or receivable
by such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by HCM in
connection with such transaction or transactions.  Notwithstanding the
foregoing, in no event shall the amount contributed by all Indemnified Parties
exceed the amount of fees previously received by HCM pursuant to the Agreement.
 
Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect for a period of two years after such termination or completion.  The
Indemnification Provisions shall be binding upon the Company and its successors
and assigns and shall inure to the benefit of the Indemnified Parties and their
respective successors, assigns, heirs and personal representatives.

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Investors

 
 

--------------------------------------------------------------------------------

 